DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-25 have been cancelled.
Claims 26-50 are pending and under examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10551394. Although the claims at issue are not identical, they are not patentably distinct from each other because 10551394 patent also detect the same species, such as Cer(d18:1/16:0), Cer(d18:1/18:0), Cer(d18:1/24:1), Cer(d18:1/20:0), Cer(d18:0/24:1), Total Cer, Total LacCer and Total GlcCer….. .. Cer(d18:1/26:0), PC 16:0/16:1, PC 16:0/18:2, PC 16:0/20:4, PC 16:0/20:5……ratio Cer(d18:1/16:0)/Cer(d18:1/26:0), Cer(d18:1/16:0)/LPC 16:0, Cer(d18:1/16:0)/LPC 18:1, Cer(d18:1/16:0)/LPC 18:2, Cer(d18:1/16:0)/PC18:1/18:2, Cer(d18:1/16:0)/PC 16:0/20:4, Cer(d18:1/16:0)/PC 18:0/18:2, PC 16:0/22:5
Cer(d18:1/16:0)/PC 32:1, Cer(d18:1/16:0)/PC 33:2 (PC O-34:2)for diagnosis and evaluation treatment of cardiovascular disease. 

Claims 26-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9857386. Although the claims at issue are not identical, they are not patentably distinct from each other because 9857386 patent also uses the same ratio species, such as PC 32:1/PC 36:1, PC 34:1/PE 36:2, PC 34:2/PE 36:2, PC 34:3/PE 36:2, PC 36:2/PE 36:2;,…. Cer(d18:1/16:0)/apolipoprotein B; Cer(d18:1/16:0)/cholesterol ester; Cer(d18:1/16:0)/free ; PC 16:0/22:5
cholesterol, Cer(d18:1/16:0)/LDL phospholipid; Cer(d18:1/22:0)/LDL cholesterol, Cer(d18:1/22:0)/total cholesterol, Cer(d18:0/24:1)/apolipoprotein A-II…..for diagnosis and evaluating treatment of cardiovascular disease. 

Claims 26-47, 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9459264. Although the claims at issue are not identical, they are not patentably distinct from each other because 9459264 patent also uses the same species, such as Cer(d18:1/16:0)/LPC 16:0, Cer(d18:1/16:0)/Total LPC; … Cer(d18:1/16:0)/HDL cholesterol;… Cer(d18:1/16:0)/HDL phospholipid, Cer(d18:1/16:0)/total cholesterol, PC 16:0/22:5; Cer(d18:1/16:0)/Chol, Cer(d18:1/16:0)/cholesterol ester, Cer(d18:1/16:0)/free cholesterol; Cer(d18:1/18:0)/TG, Cer(d18:0/22:0)/TG, Cer(d18:1/22:0)/TG, Cer(d18:1/24:0)/Cho… for diagnosis and evaluating treatment of cardiovascular disease. 

Claims 26-47, 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9046538. Although the claims at issue are not identical, they are not patentably distinct from each other because 9046538 patent uses the same species, such as Cer(d18:1/16:0)/PC 18:1/18:2, Cer(d18:1/16:0)/LPC 18:1, Cer(d18:1/16:0)/PC 36:3, Cer(d18:1/24:1)/LPC 18:2, Cer(d18:1/16:0)/PC 33:3 (PC O-34:3), Cer(d18:1/24:0)/Cer(d18:1/24:1), Cer(d18:0/24:0)/Cer(d18:1/16:0);… Cer(d18:1/16:0)/apolipoprotein A-II, Cer(d18:1/16:0)/HDL, Cer(d18:1/16:0)/HDL, Cer(d18:1/24:1)/HDL……….. for diagnosis of cardiovascular disease. 

Claims 26, 31-37, 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9052328. Although the claims at issue are not identical, they are not patentably distinct from each other because 9052328 also uses same species, such as Cer(d18:1/24:0)/Cer(d18:1/24:1); …. low-density 
lipoprotein cholesterol (LDL-C), high-density lipoprotein cholesterol (HDL-C), Apolipoprotein B (ApoB) and/or Apolipoprotein C-III (ApoC-III) for diagnosis of cardiovascular disease. 


Claims 26, 31-37, 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9052327 Although the claims at issue are not identical, they are not patentably distinct from each other because 9863965 patent also uses the same species, such as Cer(d18:1/24:0)/Cer(d18:1/24:1; Cer(d18:1/16:0)/apolipoprotein B for diagnosis of cardiovascular disease. 

Claim Objections
Claim 26 is objected to because of the following informalities:  it is noted that applicants use abbreviations on different lipid metabolites, including Cer, LacCer, GlcCer, PC, PI, SM, PC O, CE, GD3, GM2…etc.  Please spell full name of each for identification purpose. Appropriate correction is required.

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 25-48 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. the recited lipid metabolites in samples, and (2) correlating an increase or decrease of the metabolites for cardiovascular disease. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012). 
With regard to claim 27-28, step prior and post of treatment resembles to the Prometheus scenario (Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) where a treatment was administered to the patient followed by measuring related drug-metabolite. This administering step does not provide a significant weight to the claim amounting more than law of nature. It is because this step is not one that applies, relies on, or uses the judicial exception (Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals  (2018)). The step of treating the subject is merely part of data-gathering process. One clinician cannot determine how a treatment works unless administering the treatment to the subjects followed by measuring the biomarkers (MPEP 2106.05(a)).  In another word, the initial treatment testing here is not the step one clinician does in response to the law of nature, i.e. identified different lipid metabolites or ratios thereof in patient and treating the identified patient accordingly (See Vanda holding).  Overall, the law of nature is at the end of the instant claim, i.e. correlating the levels, i.e. decreased of biomarkers to the phenomena (improved) of organic acidemia. No additional element adds to the claim amounting significantly more than mere judicial exception. 	

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing and correlating are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional mass spectrometry. These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 26-39, 41-47 and 49-50 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fuhrmann (US 20120286157).

Fuhrmann teaches collected blood samples from cardiovascular disease patients (e.g. heart failure) and using lipid metabolites for diagnosis purpose (See Abstract and claims 1-26). Fuhrmann analyzes lipid metabolites and the results shown in Table 1-3 have shown the increase or decrease of the lipid metabolites corresponding to the occurrence of cardiovascular diseases. 

Fuhrmann found out an increase in the level of Cer(d18:1/18:0), and decrease of PC 16:0/20:4 and PC 16:0/20:5 (See Table 1a) in the cardiovascular patients (read on metabolites in claims 26-28-29 and 49). 

With regard to claim 27-28 and 46-47, Fuhrmann teaches that the lipid metabolites can also be used for determining therapy or treatment regimen effectiveness (See claims 25-26). 

With regard to claim 29-30, 35, 39 and 45, Fuhrmann teaches different treatments for cardiovascular disease, including ACE inhibitor. 

With regard to claim 32, at least three lipid metabolites are matched.

With regard to claim 34, Fuhrmann also measures total cholesterol (See Table 1). 

With regard to claim 36 and 44, the lipid metabolites were determined by mass spectrometry (See Table 1). 



Claim(s) 49-50 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by de Mello (Diabetes 2009 52:2612-2615).

De Mello teaches collecting blood samples from cardiovascular disease patients and measuring total ceramide (See Abstract; Materials and Methods). The results show there is a strong association between IL-6 and ceramide in patients with cardiovascular disease (See abstract). Furthermore, De Mello also brought to the attention that IL-6 also links to insulin resistance diabetes, obesity, and cardiovascular disease and concluded that ceramide contributes to the inflammation involved cardiovascular disease (See page 2614, right column; conclusion, right column). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuhrmann as applied to claim 26-39, 41-47 above, and further in view of Gupta (US 20060135497).

Fuhrmann reference teaches treating the cardiovascular patients, but Fuhrmann is silent in use of statin. 
Gupta teaches a variety of therapy available for cardiovascular diseases, such as heart failure. 
The treatment includes, angiotensin-converting-enzyme inhibitors, angiotensin-receptor antagonists, beta-blockers, hydroxymethylglutaryl coenzyme A reductase 
Inhibitors (statin), and aldosterone antagonists (See section 0005).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Gupta to ameliorate the identified cardiovascular patients with statin with reasonable expectation of success. 


Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to treat the cardiovascular patients, and there were a number of methodologies available to do so.  The skilled artisan would have reason to try these available therapeutics with reasonable expectation that at least one would be successful.  
 
Claim 48 is free of prior art but subject to judicial exception (35USC 101) and double patenting rejections. The following is an examiner’s statement of reasons for allowance: no prior art teaches using four lipid metabolites, i.e. the increase of Cer(d18:1/16:0), Cer(d18:1/18:0) and Cer(d18:1/24:1) and decrease of phosphatidylcholine PC 16:0/22:5 for diagnosis of cardiovascular disease. The closest prior art is the reference of Fuhrmann where Fuhrmann teaches use the increase of Cer(d18:1/16:0), Cer(d18:1/18:0) for diagnosis of cardiovascular disease. However, Fuhrmann does not teach or fairly suggest use the increase of Cer(d18:1/24:1) and the decrease of PC 16:0/22:5 as the biomarker for diagnosis. The current invention teaches using both the increase and decrease of the above mentioned lipid metabolites together for diagnosis (emphasis added).. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641